DETAILED ACTION
This office action is in response to Applicant’s Request for Continued Examination of 9/9/2021. Amendments to claims 1 and 11 have been entered.  Claims 2-4, 6-9, 12, 14 and 16 were previously cancelled.  Claims 1, 5, 10, 11, 13 and 15 are pending and have been examined.  The rejections and response to arguments are stated below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5, 10, 11, 13 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 1 is directed to a process and claim 11 is directed to a system, i.e. machines performing the process; Step 1-yes.
Additionally, under step 2A prong 1, the claims recite a series of steps for currency exchange and funds transfer, i.e. money transfer between accounts, which is a fundamental economic practice, such as intermediate currency exchange and subsequent money transfer, and commercial or legal interaction, business relations in the form of sales activities, and thus grouped as Certain Methods of Organizing Human Activity.  Performing a funds transfer request 
	The following italicized limitation steps set forth the abstract idea of currency exchange and funds transfer, i.e. money transfer between accounts. From claim 11 of which claim 1 is similar:
[1] “…… receives, from a first party, a transaction initiation request for sending an amount of a first fiat currency to a second party, the second party receiving the amount in a second fiat currency, wherein the first fiat currency and the second fiat currency are different currencies;”  This is clearly a request to transfer money which is a fundamental economic practice.
[2] “……… deducts the amount of the first fiat currency from a first currency account for the first party, the first currency account being in the first fiat currency deducting a first token amount of tokens for the transaction amount …… for the first party;” This is merely an accounting step directed toward the abstract idea.
[3] “………. creates a token amount of tokens for the amount of the first fiat currency, wherein the tokens are based on the first fiat currency transaction amount; …… transfers the token amount of tokens directly to a second financial institution for the second party” This is a transfer in value from one account to another account regardless of the nominal recitation of the generic computing elements creating representations of the value of the transfer amount.
[4] “…… receives the token amount;” and 
[5] “…… redeems the token amount to a second account for the second party in an amount of a second fiat currency.”  This is clearly a conversion of a value represented by an intermediate token for a second currency which is a fundamental economic practice. 

Under step 2A, prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites using computing devices and known technology, i.e. processors with memory suitably programmed communicating with a distributed ledger and an electronic wallet to perform the steps of “receives, from a first party, a transaction initiation request for sending an amount of a first fiat currency to a second party….”, “the first computer program deducts the amount of the first fiat currency from a first currency account for the first party…..”, “…initiates the transaction by writing the first token amount to a distributed ledger”, “…creates a token amount of tokens for the amount of the first fiat currency……”, “transfers the token amount of tokens directly to a second financial institution for the second party and writes the transfer to a distributed ledger”, “…receives the token amount”, “writes the receipt of the token amount to the distributed ledger” and “redeems the token amount to a second account for 
Under step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements in claim 1 are  “a computer program executed by a first financial institution information processing apparatus comprising at least one computer processor”, “creating, by the computer program, a token amount of tokens”  and “a distributed ledger”.  In claim 11, the additional elements are processing apparatus comprising at least one computer processor and executing a first computer program;”, “processing apparatus comprising at least one computer processor and executing a second computer program;”, “in communication with the distributed ledger network” and “deducting a first token amount of tokens for the transaction amount from an electronic wallet”  
A plain reading of Applicant’s specification discloses the use of generic computing devices suitably programmed (see at least [0065]), the creation of “tokens” which are merely representations or “backing” of underlying value or currency (see at least [0027], [0029], [0051], [0053]), an electronic wallet which is merely an account for storing currency value (see at least [0029], “token wallets” and [0053]) and “a distributed ledger” claimed at a very high level of generality and disclosed as “immutable and cryptographically-verifiable distributed ledger.” (see at least [0010] and [0038-0039]) to perform the steps of “receives, from a first party, a transaction initiation request for sending an amount of a first fiat currency to a second party….”, “the first computer program deducts the amount of the first fiat currency from a first currency account for the first party…..”, “…initiates the transaction by writing the first token amount to a distributed ledger”, “…creates a token amount of tokens for the amount of the first fiat currency……”, “transfers the token amount of tokens directly to a second financial institution for the second party and writes the transfer to a distributed ledger”, “…receives the token amount”, “writes the receipt of the token amount to the distributed ledger” and “redeems the token amount to a second account for the second party in an amount of a second fiat currency.” As such, this amounts to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f), adding insignificant extra-solution activity to the judicial exception, e.g. data storage, see MPEP 2106.05(g) and 
	Furthermore, the claimed steps are considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).  Performing a funds transfer request by converting a received currency amount in one type of currency into a second type of currency via tokens representing said amount to be deposited into a receiver’s account is a business practice such as transferring money through an intermediate settlement.  Furthermore, the insignificant extra-solution activity claimed such as accounting for currency transfer and writing data to a distributed ledger are akin to electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log) and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II). 
Dependent claims 5, 10, 13 and 15 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
For instance, claims 2 and 13 merely refine and define the first account as comprising a line of credit which is a well-known form of credit on which to draw.  Claim 10 merely recites 
Clearly, the additional recited limitations in the dependent claims only refine the abstract idea of a series of determining transaction authorization further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
The claims merely amount to the application or instructions to apply the abstract idea (i.e. a series of steps for currency exchange and funds transfer, i.e. money transfer between accounts) on one or more computers, and are considered to amount to nothing more than requiring a generic computer system (e.g. “one computer processor” for “executing a first computer program” and for “executing a second computer program”, an “electronic wallet” and a “distributed ledger network”) to merely carry out the abstract idea itself.   As such, the claims, when considered as a whole, are nothing more than the instruction to implement the abstract idea (i.e. a series of steps for currency exchange and funds transfer, i.e. money transfer between accounts) in a particular, albeit well-understood, routine and conventional technological environment.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself or integrate the judicial exception into a practical application.

Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 103 rejection of claims 1, 5, 11, 13 and 15, see the Remarks filed 8/6/2021, have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1, 5, 11, 13 and 15 has been withdrawn. 
	Examiner notes the following disclosures of prior art that disclose features of the claimed invention, however, the limitations of “transferring, by the computer program and directly to a second financial institution, the token amount of tokens for the second party and writing the transfer to a distributed ledger, wherein the second financial institution receives the token amount, writes the receipt to the distributed ledger, and redeems the token amount to a second account for the second party in an amount of a second fiat currency.” is not disclosed alone or in combination in the prior art of record.

Shanmugam (US 2019/0213584): discloses “A method for tokenized cross-currency transacting includes: receiving a transaction request, the request including a source address, destination address, source currency, destination currency, and currency amount; generating an intermediate
address associated with a transaction account issued in the source or destination currency; processing a first payment transaction for payment of the currency amount from a transaction account associated with the source address to the transaction account associated with the intermediate address; processing a second payment transaction for payment of the currency amount from the transaction account associated with the intermediate address to a transaction
account associated with the destination address;” Also see paragraphs [0025] and [0030-0031] disclosing the use of fiat currency conversion.

Klianev US 2019/0251199: discloses the concept of fiat proxy tokens for interoperability of value conversion.  See at least paragraphs [0197-0205].  However the tokens created are not used for transferring fiat currency between separate accounts of two individuals at two separate financial institutions.   

Sheng et al. (US 2019/0340586): discloses “Methods and apparatuses are described for conducting cross-blockchain currency transactions. A server receives, from a client device, a request for a conversion of an amount of a first currency to an amount of a second currency. The
amount of the first currency is stored in an electronic wallet associated with a user of the client device. The server determines one or more sequences of currency transactions executable that achieves the conversion from the amount of the first currency to the amount of the second currency,…” Also, paragraph [0012] generally discloses a first and second fiat currency.  

Arvanaghi et al. (US 10,929,842): discloses “…a method, system and program product for depositing and withdrawing a stable value digital asset tied to a blockchain in exchange for
fiat.”

Decastro (US 2015/0170112): discloses “systems, devices, and methods for conducting financial transactions, digital asset exchanges, and multi-currency interoperability on a private network of member subscribers in communication with other commercial banking and finance networks and services, where the system includes a specially adapted currency storage and conversion card apparatus,…”

Applicant’s arguments with respect to the 35 U.S.C. 101 rejection of claims 1, 5, 11, 13 and 15 filed in the Remarks dated 8/6/2021 have been fully considered but they are not persuasive. 
On page 5 of the Remarks, Applicant argues “Applicant respectfully submits that even if the claims recite an abstract idea, the claims are not directed to an abstract idea.” and on page 6, “Applicant submits that the claims focus on a specific means or method that combines the advantageous elements of an interoperable blockchain processing system (i.e., cryptographically- verifiable, immutable) to cross-border currency conversion to allow banks to maintain tokens representing their own native fiat currencies using, for example, the method of FIG. 2. Thus, Applicant respectfully submits that the claims are not directed to an abstract idea.” Examiner respectfully disagrees.
	Applicant has improved the abstract idea of currency exchange and funds transfer, i.e. money transfer between accounts, through the leveraging of known technology for the inherent functional characteristics of said technology, i.e. distributed ledger technology. The thrust of the claims is to send a first amount of fiat currency, represented by tokens, from a first user to a second user’s financial institution to be converted and redeemed into a second fiat currency.  The fact that Applicant uses a processor suitably programmed communicating with a distributed ledger and an electronic wallet to carry out the abstract idea does not make the abstract idea any less abstract as these elements are merely nominally recited.
	Further, on page 6, Applicant argues “As discussed above, the claims combine the advantageous elements of an interoperable blockchain processing system (i.e., cryptographically-verifiable, immutable) to cross-border currency conversion to allow banks to maintain tokens representing their own native fiat currencies. [Note some advantages here that cannot be 
	The additional elements recited are processors with memory suitably programmed communicating with a distributed ledger and an electronic wallet to perform the steps of “receives, from a first party, a transaction initiation request for sending an amount of a first fiat currency to a second party….”, “the first computer program deducts the amount of the first fiat currency from a first currency account for the first party…..”, “…initiates the transaction by writing the first token amount to a distributed ledger”, “…creates a token amount of tokens for the amount of the first fiat currency……”, “transfers the token amount of tokens directly to a second financial institution for the second party and writes the transfer to a distributed ledger”, “…receives the token amount”, “writes the receipt of the token amount to the distributed ledger” and “redeems the token amount to a second account for the second party in an amount of a second fiat currency.” The computing elements are recited at a high-level of generality such that they are leveraged for their designed functionality to perform the abstract idea in a novel manner.  The “electronic wallet” is merely what is known and understood to store tokens, value representations, akin to an account.  The distributed ledger is recited at a very high level of 
For these reasons and those presented in the rejection above, Examiner maintains the 35 U.S.C. 101 rejection of claims 1, 5, 11, 13 and 15. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed on the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRIDGES whose telephone number is (571)270-5451.  The examiner can normally be reached on 7:00am-3:30pm M-F EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        9/24/2021

/RYAN D DONLON/Supervisory Patent Examiner, Art Unit 3695                                                                                                                                                                                                        September 28, 2021